'J1 ,a                              ORIGINAL
                                                             RECEIVED IN
                            At&W. -nam tfs.fk                       M10 2015
                                         ....   .        .   Afei




            Ai>fir4Js3) fk)M we sg<wjmiotitDismcr
               Cdtferjp'tHMteo•Otofarv, 7zx#£




       FILED IN                      /              s7                r
COURT OF CRIMINAL APPEALS          fu€\//tt1&rfnflAf/&l Ml

     Abel Acosta, Clerk            2:t&jSOffgrCfrtfamaf) $gffl


                                    £(rfz//U 7?K*S, 780t*f-


           atWMdtJto&/r&&i&ti£D
 £D£/UrtT</ S)f:7&&fifitiTiES <M£ C0t/N££l£




M total

tyfatofGmselto;
                           Mrs. tfiawfi&Ba&t-
dUn Mttfvnola/id           M/7 06£efflhfi-.
tin -AfPeaj.                CdlMA/dASJlL




                           (ffawdjllz./. „
Panel! fkrCt/f/iM




                     u
             7&8JJZ: Q£ C0tftek7£
                                            *«




 7&£lJc OF OfrffiBrffe
JtM&L Or'A(/7?to0ff&2
3WT£M&$7 X&TW&M& OMfAf&fflt&iT
                                          &3
3m7&v?£A/T opp$o6G®mfffl$mfJ ^ ^ ^         ^
                                           4:




                              •a&f&tMts


                                         mt
     wee*

w+                &                 'A

                  //£/




C&ffiftOffi£0p£mffp£ AMD fiSMAfaNGZ



                      • * *

                      LlL
            \




                       4


                     J
                         7




                       4


                       J

                      &


                     JJL
                     .••-3

                     44
                       £


                     41
                #?

                     42
-•••.!
'•*•   <*



                     43
                      <?
                        7